DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 11/17/2021, 12/01/2021 and 04/20/2022. The submission is incompliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter


Claims 1-4, 6-30 are allowed. 
Claim 5 is cancelled.

The following is an examiner’s statement for reasons of allowance because the closest prior art of records such as Bassam Hallal et al., (US 2017/0244490 A1); Gerhard Lorenz et al., (US 5,828,146 A); Chao (US 2013/0236183 A1); Kenji Kamitani (US 6,359,712 B1) has failed alone or in combination to teach/suggest the claim limitations as shown in bold and underlined:
Regarding claim 1, Optical transmission/reception unit, comprising: 
a carrier rotatable around an axis of rotation, 
an optical receiver arranged at the carrier on the axis of rotation so as to receive an optical reception signal from a first direction, 
an optical transmitter arranged at the carrier adjacent to the optical receiver so as to emit an optical transmission signal in a second direction, and 
a transmission/reception optic arranged at the carrier on the axis of rotation above the optical receiver and extending across the optical receiver and the optical transmitter, 
wherein the transmission/reception optic comprises a reception optic configured to focus the optical reception signal striking the transmission/reception optic towards the optical receiver on the axis of rotation, 
wherein the transmission/reception optic comprises a transmission optic arranged in the reception optic and configured to guide onto the axis of rotation the optical transmission signal emitted by the optical transmitter so that a transmission beam propagates from the transmission/reception optic along the axis of rotation, 
wherein the transmission optic is formed by a first portion of a surface of the reception optic facing the optical receiver and a second portion of a surface of the reception optic facing away from the optical receiver,
wherein the first portion is configured to deflect towards the axis of rotation the optical transmission signal emitted by the optical transmitter, and to guide the same onto the second portion, and
wherein the second portion is configured to deflect the optical transmission signal received from the first portion in a direction along the rotation axis.

Regarding claim 26, Apparatus for a signal transfer, comprising 
at least one first optical transmission/reception unit, the first optical transmission/reception unit comprising:
a carrier rotatable around an axis of rotation, 
an optical receiver arranged at the carrier on the axis of rotation so as to receive an optical reception signal from a first direction, 
an optical transmitter arranged at the carrier adjacent to the optical receiver so as to emit an optical transmission signal in a second direction, and 
a transmission/reception optic arranged at the carrier on the axis of rotation above the optical receiver and extending across the optical receiver and the optical transmitter,
wherein the transmission/reception optic comprises a reception optic configured to focus the optical reception signal striking the transmission/reception optic towards the optical receiver on the axis of rotation, and
wherein the transmission/reception optic comprises a transmission optic arranged in the reception optic and configured to guide onto the axis of rotation the optical transmission signal emitted by the optical transmitter so that a transmission beam propagates from the transmission/reception optic along the axis of rotation,
wherein the transmission optic is formed by a first portion of a surface of the reception optic facing the optical receiver and a second portion of a surface of the reception optic facing away from the optical receiver,
wherein the first portion is configured to deflect towards the axis of rotation the optical transmission signal emitted by the optical transmitter, and to guide the same onto the second portion, and
wherein the second portion is configured to deflect the optical transmission signal received from the first portion in a direction along the rotation axis; and
at least one second optical transmission/reception unit, the first optical transmission/reception unit comprising:
a carrier rotatable around an axis of rotation,
an optical receiver arranged at the carrier on the axis of rotation so as to receive an optical reception signal from a first direction,
an optical transmitter arranged at the carrier adjacent to the optical receiver so as to emit an optical transmission signal in a second direction, and
a transmission/reception optic arranged at the carrier on the axis of rotation above the optical receiver and extending across the optical receiver and the optical transmitter, 
wherein the transmission/reception optic comprises a reception optic configured to focus the optical reception signal striking the transmission/reception optic towards the optical receiver on the axis of rotation, and 
wherein the transmission/reception optic comprises a transmission optic arranged in the reception optic and configured to guide onto the axis of rotation the optical transmission signal emitted by the optical transmitter so that a transmission beam propagates from the transmission/reception optic along the axis of rotation, 
wherein the transmission optic is formed by a first portion of a surface of the reception optic facing the optical receiver and a second portion of a surface of the reception optic facing away from the optical receiver, 
wherein the first portion is configured to deflect towards the axis of rotation the optical transmission signal emitted by the optical transmitter, and to guide the same onto the second portion, and 
wherein the second portion is configured to deflect the optical transmission signal received from the first portion in a direction along the rotation axis; 
wherein the first and second optical transmission/reception units are arranged in such a way with respect to each other that a transmission beam of a transmission/reception unit illuminates the receiver optic of an opposite transmission/reception unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion





The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.
(US 2011/0058817 A1)	Kuo et al.,
(US 20190305847 A1)	David Sharp et al.
(US 2008/0069495 A1)	Hirohashi 
(US 20050129407 A1)	Coleman
(US 2005/0031350 A1)	Haber    
(US 20110150493 A1)	Mariko NAKASO et al.,            
(US 6,353,693 B1)    	Yoshinori Kano et al.   
(US 2008/0069495 A1)	Kazutoshi Hirohashi                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABBAS H ALAGHEBAND/Primary Examiner, Art Unit 2636